Citation Nr: 0831389	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Canandaigua, New York



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
for emergency treatment at a non-VA hospital on August 17, 
2006.  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active service from March 1976 to April 1981 
and May 1984 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 decision from the VA 
Healthcare Network Upstate New York.  


FINDINGS OF FACT

1.   The veteran was seen at Medina Memorial Hospital on 
August 17, 2006 for suturing of a laceration of  his left 
index finger suffered in a construction accident.  

2.  The veteran is not shown to have an adjudicated service-
connected disability.  

3.  The veteran is shown to have abandoned his claim by 
failing to respond within 30 days of receipt of a September 
28, 2006 VA request for additional information in connection 
with an application for reimbursement or payment under the VA 
healthcare system.  



CONCLUSION OF LAW

The claim for the payment or reimbursement of unauthorized 
medical expenses for treatment at a non-VA hospital on August 
11, 2006, must be denied by operation of law.  38 U.S.C.A. §§ 
1725, 1728 (West 2002 & Supp. 2007); 38 C.F.R. §§ 17.120, 
17.1000-17.1008 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  

However, the provisions of the Veterans Claims Assistance Act 
(VCAA) do not apply to claims for benefits governed by 38 
C.F.R. Part 17. 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(the regulations implementing the Veterans Claims Assistance 
Act apply only to claims for benefits governed by 38 C.F.R. 
part 3); see Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002) (VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter).  


II. Analysis

The veteran seeks payment or reimbursement for expenses 
incurred at Medina Memorial Hospital in connection with 
treatment on August 17, 2006.  

On August 17, 2006, the veteran was seen at Medina Memorial 
Hospital for suturing of his left index finger after he cut 
it with a circular saw.  He reported that this was an 
industrial accident.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 U.S.C.A. § 
17.54 (2007).  The veteran stated that he called VA and was 
directed to go to the non-VA hospital since the closest VA 
hospital was over an hour away.  

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Under the applicable law and regulations (and because the 
veteran was not a participant in a vocational rehabilitation 
program), in order to be entitled to payment of unauthorized 
medical expenses incurred at a private hospital, all of the 
following must be shown:  

(a)  The treatment was either for an adjudicated service-
connected disability, or a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, or any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability;  

(b)  A medical emergency existed and delay would have been 
hazardous to the life or health; and,

(c)  No VA or other Federal facilities were feasibly 
available.

38  U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Hayes v. 
Brown, 6 Vet. App. 66 (1993).  

All three statutory requirements herein above must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).  

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 
the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
because he has not satisfied all of the three necessary 
criteria.  

Specifically, the veteran is not shown to be service 
connected for any disability.  There is no evidence the 
veteran is participating in a rehabilitation program.  
Accordingly, there is no basis to establish entitlement to 
reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120.  

The Board notes that 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).  

The veteran asserts that, notwithstanding his lack of a 
service-connected disability, he should be reimbursed for the 
private treatment rendered in August 2006, because he was 
unable to obtain the needed care at a VA facility.  

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the veteran has to satisfy all of the following 
conditions:  

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  See 38 
C.F.R. § 17.1002.  

In this case the Board finds that the veteran did not satisfy 
the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses within the time 
provided by the applicable regulations.  

Specifically, after the emergency treatment was furnished and 
payment or reimbursement claimed, the veteran is not shown to 
have responded in a timely manner to a September 28, 2006 
request for additional information needed to certify his 
eligibility to receive benefits in accordance with the 
provisions of 38 U.S.C. Chapter 17.  The requested 
certification was provided on November 16, 2007.  On these 
facts, the veteran's claim must be considered to have been 
abandoned, and he is not eligible for payment or 
reimbursement of claimed medical expenses.  

The Board has carefully considered the veteran's assertions 
concerning the circumstances surrounding his treatment at 
Medina Memorial Hospital on August 17, 2006, but he does not 
dispute that he failed to respond within the required time 
limit.  

Thus, as the veteran has failed to meet all of the necessary 
conditions under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008 (2007), the claim must be denied under the law.  



ORDER

The claim for payment or reimbursement of medical expenses at 
a non-VA medical facility on August 17, 2006 must be denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


